Citation Nr: 0914425	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-37 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1940 
to July 1946.  He died in June 1997.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the person whom the appellant has 
appointed as her representative in this matter is not an 
accredited representative.  However, a statement signed by 
both the appointed representative and the appellant 
identifying the appellant's appointment of representation and 
authorizing VA's disclosure of information to such 
representative was filed with VA.  The statement indicated 
that no compensation would be charged or paid for the 
representative's services, and that such representative was 
representing the appellant in the instant matter only.  Thus, 
the appellant's representative is authorized to prepare and 
present the appellant's claim in this case.  See 38 C.F.R. 
§ 20.605.


REMAND

Subsequent to the RO's October 2007 certification of appeal 
to the Board, VA received from the appellant additional 
evidence pertinent to the appellant's claim in the form of a 
news article, dated in November 2006, regarding the loss of 
veterans' records at a VA facility.  The evidence was not 
accompanied by the appellant's waiver of initial RO review.  
Along with the article, the appellant submitted a statement 
indicating that she was not confident that a Veterans Health 
Administration (VHA) physician, who provided a medical 
opinion in November 2008, reviewed all of the Veteran's 
medical records prior to making such report.  She also 
asserted that, in the past, VA had confused the Veteran for 
another veteran.  Therefore, this matter must be remanded for 
RO readjudication of the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.  See 
generally, 38 C.F.R. § 20.1304 (2008); Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).

Also, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The record does 
not reflect that notice satisfying these requirements was 
provided to the appellant.  Thus, on remand, such notice 
should be provided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The appellant should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008), to include the 
notice specified in Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

2.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any pertinent evidence 
identified but not provided by the 
appellant.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
appellant and her representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to the 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




